

114 SRES 52 ATS: Calling for the release of Ukrainian fighter pilot Nadiya Savchenko, who was captured by Russian forces in Eastern Ukraine and has been held illegally in a Russian prison since July 2014.
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 52IN THE SENATE OF THE UNITED STATESJanuary 28, 2015Mr. Cardin (for himself, Mr. Wicker, Mr. Brown, Mr. Gardner, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsFebruary 12, 2015Committee discharged; considered, amended, and agreed toRESOLUTIONCalling for the release of Ukrainian fighter pilot Nadiya Savchenko, who was captured by Russian
			 forces in Eastern Ukraine and has been held illegally in a Russian prison
			 since July 2014.
	
 Whereas Nadiya Savchenko is the first-ever female fighter pilot in Ukraine’s Armed Forces and is an Iraqi war veteran;
 Whereas in the ongoing conflict in Eastern Ukraine, Nadiya Savchenko volunteered her services to the Ukrainian Aidar battalion;
 Whereas Nadiya Savchenko was elected in absentia from the Batkivshchyna Party to Ukraine's Parliament in October 2014, and appointed to the Parliament Assembly of the Council of Europe (PACE) as a representative from Ukraine;
 Whereas as a member of the Armed Forces of Ukraine, Lieutenant Nadiya Savchenko was conducting operations in eastern Ukraine against pro-Russian forces in the summer of 2014 when she was captured and taken into captivity;
 Whereas during her mission in Eastern Ukraine, she was captured by the Donbas People’s Militia, detained on Ukrainian territory, deprived of rights to due process, and illegally transferred to the Russian Federation to stand trial on unsubstantiated charges of terrorism;
 Whereas, since July 2014, Nadiya Savchenko has endured involuntary psychiatric evaluations and solitary confinement;
 Whereas Nadiya Savchenko is currently entering her sixth week of a hunger strike as a symbol of her protest;
 Whereas Nadiya Savchenko is denied access to urgently needed medical attention and access to legal counsel;
 Whereas the Minsk Protocol of September 2014, signed by Ukraine and the Russian Federation, calls for the “immediate release of all hostages and illegally held persons”;
 Whereas appeals have been made to the United Nations Human Rights Council and the International Red Cross to secure Nadiya Savchenko’s release;
 Whereas the international community, including representatives of the Parliamentary Assembly of the Council of Europe (PACE) and of the United States, have urged her immediate release;
 Whereas, on January 26, 2015, the opening day of the Parliamentary Assembly, the global community embarks on a public campaign to bring attention to the plight of Nadiya Savchenko and demand her immediate release; and
 Whereas the Government and people of the United States express concern about the deteriorating health of detained pilot Nadiya Savchenko and her continued illegal imprisonment: Now, therefore, be it
	
 That the Senate— (1)condemns the Government of the Russian Federation for its illegal imprisonment of Nadiya Savchenko;
 (2)calls on the Government of the Russian Federation to immediately release Nadiya Savchenko; (3)calls on the United States, its European allies, and the international community to aggressively support diplomatic efforts to release Nadiya Savchenko; and
 (4)expresses solidarity with the Ukrainian people. 